Exhibit 99 DIME COMMUNITY BANCSHARES REPORTS EARNINGS Diluted Earnings Per Share of 17 Cents in Fourth Quarter and 67 Cents for 2007 Fiscal Year Brooklyn, NY – January 25, 2008 - Dime Community Bancshares, Inc. (Nasdaq: DCOM) (the "Company"), the parent company of The Dime Savings Bank of Williamsburgh (the "Bank" or "Dime"), today reported net income of $5.4 million, or 17 cents per diluted share, for the quarter ended December 31, 2007, compared to $6.0 million, or 17 cents per diluted share, for the quarter ended December 31, 2006 and $5.5 million, or 17 cents per diluted share, for the quarter ended September 30, 2007. At $0.17 per share, core earnings equaled reported earnings during the quarters ended December 31, 2007 and 2006.Core earnings were $5.0 million, or $0.15 per diluted share, for the quarter ended September 30, 2007.Reported earnings exceeded core earnings during the quarter ended September 30, 2007 due to $546,000 of non-recurring income related to a Bank Owned Life Insurance ("BOLI") benefit payment. For the year ended December 31, 2007, reported earnings totaled $22.4 million, or $0.67 per diluted share, compared to $30.6 million, or $0.87 per diluted share, during the year ended December 31, 2006.Core earnings were $21.9 million, or $0.65 per diluted share, during the year ended December 31, 2007, compared to $29.1 million, or $0.83 per diluted share, during the year ended December 31, 2006.During the year ended December 31, 2007, reported earnings exceeded core earnings due to the aforementioned non-recurring income related to a BOLI benefit payment. During the year ended December 31, 2006, reported earnings exceeded core earnings due to both non-recurring gains on the sale of securities and non-recurring income received on prepaid borrowings, which added after-tax income of $1.5 million during 2006. According to Vincent F. Palagiano, Chairman and Chief Executive Officer of the Company, "The fourth quarter 2007 earnings were on the high end of our expectations, due primarily to an increase in prepayment fee income.Otherwise, our overall business environment for much of the fourth quarter of 2007 remained the same from the previous quarters of 2007, characterized by stubbornly higher deposit funding costs." Mr. Palagiano continued, "As for the 2007 year, despite difficulty in maintaining our historical levels of earnings, we still had much to feel pleased with.First, since we have no direct exposure to the subprime loan market on our balance sheet, we have not experienced any of the credit-related issues that have been featured so prominently in the news media recently.In addition, by remaining steadfast and patient, we were able to take advantage of favorable market conditions in recent months in order to lock in wholesale (i.e. non-deposit) funding at beneficial long-term interest rates and prepare our balance sheet for profitable growth in 2008 and beyond.With a substantial portion of our mortgage portfolio anticipated to reprice during the next 24 to 36 months at more favorable funding spreads, we believe that conditions are present to support earnings growth from net interest income for our Company beginning next quarter." Dime will also soon announce details of the opening of two new branches in its core Brooklyn market in the first half of 2008.The branches will be located in Borough Park and on Montague Street in downtown Brooklyn.Both markets are among the strongest deposit markets in Brooklyn and represent traditional banking markets where the 'Dime' brand resonates. Mr. Palagiano noted, "As the retail deposit markets return to equilibrium, these new branches will significantly enhance Dime’s position as the largest community bank headquartered in Brooklyn." Fiscal Year Highlights § Total assets increased by $327.8 million, or 10.3%. § Total deposits increased by $171.5 million, or 8.5%. § Net interest margin declined 31 basis points. § Real estate loan originations totaled $574.5 million, with an average interest rate of 6.38%. § The real estate loan portfolio grew 6.4%. § Loans sold in the secondary market totaled $77.6 million, with a weighted average term to the earlier of maturity or next repricing of 9.1 years. § The Bank's credit profile remained outstanding, with non-performing loans approximating 0.10% of total loans. § The Company repurchased 2,298,726 shares into treasury during the year, or 6.3% of beginning shares outstanding, at an average price of $12.90 per share. § The Company remained well capitalized, with the tangible equity ratio standing at 6.29% at year-end. Fourth Quarter 2007 Highlights § Real estate loan originations were $175.3 million at an average rate of 6.10%, compared to $164.9 million at an average interest rate of 6.56% during the quarter ended September 30, 2007. § The annualized loan amortization rate was 15%, compared to 11% during the previous quarter.Prepayment fee income was $1.2 million, compared to $727,000 in the September 2007 quarter and $561,000 in the December 2006 quarter. § Linked quarter average cost of deposits increased slightly from 3.52% to 3.55%. § Net interest margin was 2.27%, a slight decline from the previous quarter. § The Company repurchased 311,102 shares of its common stock, compared to 742,640 shares repurchased in the September 2007 quarter. § Quarterly non-interest expense decreased 3% sequentially on compensation expense; 3rd quarter compensation expense was slightly higher due to a seasonal adjustment. OPERATING RESULTS For the quarter ended December 31, 2007, the Company’s pre-tax income, excluding gains and losses on the sale of assets, was $8.9 million, compared to $9.4 million in the same quarter of the previous year.The $460,000 decrease was due to an increase of $958,000 in non-interest expense and a decline of $110,000 in non-interest income, which were partially offset by an increase of $608,000 in net interest income. Excluding the effects of prepayment and late fee income, net interest income would have remained constant from the December 2006 quarter and the net interest margin would have decreased 14 basis points during the quarter ended December 31, 2007 compared to the quarter ended December 31, 2006 due primarily to an increase of 20 basis points in the average cost of deposits. The increase in deposit costs reflected both growth in deposit balances related to the volume of promotional activities during 2007, as well as increased competition experienced from lending conduits that sought bank deposits for funding when their sources of short-term wholesale financing became unavailable. Pre-tax income, excluding gains and losses on the sale of loans, was $8.7 million during the September 2007 quarter.The $237,000 increase from the September 2007 quarter to the December 2007 quarter resulted from an increase of $702,000 in net interest income and a decline of $379,000 in non-interest expense, which were partially offset by a decline of $844,000 in non-interest income (excluding gains or losses on the sale of assets). The majority of the increase in net interest income from the September 2007 quarter to the December 2007 quarter resulted from increased prepayment fee and late charge income.Excluding the effects of prepayment fee and late charge income, net interest income would have increased $184,000 and the net interest margin would have declined 7 basis points from the September 2007 quarter to the December 2007 quarter.This decline resulted from an increase of 6 basis points in the average cost of interest bearing liabilities, reflecting increases in both higher-cost borrowing and promotional deposit balances, coupled with a decline in the yield on interest earning assets reflecting reductions in interest rates during the last six months of 2007. The average yield on portfolio real estate loans, excluding the effects of prepayment and late fee income, was 5.82% during the quarter ended December 31, 2007, compared to 5.72% during the quarter ended December 31, 2006 and 5.84% during the quarter ended September 30, 2007.Interest rates on newly originated real estate loans averaged 6.10% during the fourth quarter of 2007, compared to a weighted average rate on loans repaid of 5.75% during the period. Non-interest income, excluding gains or losses on the sale of loans, totaled $2.2 million during the quarter ended December 31, 2007, down $844,000 from the September 2007 quarter, and$110,000 from the December 2006 quarter.The reduction in non-interest income from the September 2007 quarter resulted primarily from a non-recurring $546,000 BOLI benefit payment received during the September 2007 quarter, along with a $212,000 reduction in a loan administration fees, due to seasonality.The net decline of $110,000 from the December 2006 quarter resulted from minor decreases in several loan and deposit fee categories. The Company executed third-party loan sales totaling $30.4 million, $10.1 million and $5.0 million, recording gains of $204,000,$79,000 and $84,000, during the quarters ended December 31, 2007, September 30, 2007 and December 31, 2006, respectively.The loans sold during the quarter ended December 31, 2007 had a weighted average term to the earlier of maturity or next repricing of 6.6 years. Non-interest expense totaled $11.3 million during the quarter ended December 31, 2007, up $958,000 from the December 2006 quarter and down $379,000 from the September 2007 quarter.The growth in non-interest expense from the December 2006 quarter resulted from several items, including a $239,000 charge for the early termination of leased equipment and $236,000 in expense associated with equity awards granted during 2007.The decline in non-interest expense from the September 2007 quarter reflected a reduction of $566,000 in salaries and benefits.Non-interest expense to average assets was 1.36% in the December 2007 quarter, compared to 1.32% for the quarter ended December 31, 2006 and 1.45% for the quarter ended September 30, 2007. The effective tax rate was 40.2% for the quarter ended December 31, 2007 and 37.1% for the year ended December 31, 2007.The effective tax rate is expected to approximate 37% for the year ending December 31, 2008.The increase in effective tax rate during the fourth quarter of 2007 related to the dissolution of a subsidiary. REAL ESTATE LENDING AND CREDIT QUALITY Real estate loan originations totaled $175.3 million during the quarter ended December 31, 2007. The average rate on real estate loan originations during the quarter ended December 31, 2007 was 6.10%, compared to 6.50% during the quarter ended December 31, 2006 and 6.56% during the quarter ended September 30, 2007.Offering rates on multifamily loans closed during the quarter ended December 31, 2007 declined from the previous quarter, however, this decline was less than the decline in their benchmark treasury rates during the same period, as origination spreads to their benchmark rates widened during the period. Real estate loan prepayments and amortization during the December 2007 quarter approximated 15% of the real estate loan portfolio on an annualized basis, compared to 9% during the December 2006 quarter and 11% during the September 2007 quarter. Non-performing loans were $2.8 million at December 31, 2007, representing only 0.10% of total loans. DEPOSITS Deposits increased $106.0 million from September 30, 2007 to December 31, 2007 as a result of seasonal promotional marketing.Core (non-certificate) deposits increased $55.4 million and certificates of deposit increased by $50.6 million.Demand deposits increased by $11.7 million, or 8.4%, to $150.1 million from September 30, 2007 to December 31, 2007, and by $19.4 million, or 14.8%, during the year ended December 31, 2007.This increase was driven by the growth in Prime Dime, an interest-bearing checking account, coupled with an increase in Dime’s Professional Banking commercial deposit gathering program. Mr. Palagiano noted, "We are pleased that deposit growth was concentrated in core money market and checking accounts.Unless rate relief comes in the form of lower deposit rates, it is likely that we will see significant reductions to our promotional deposits during the first quarter of 2008.In the meantime, we will avail ourselves of the wholesale funding market where it presents more advantageous funding opportunities." Despite the challenging deposit market, average deposit cost for the quarter ended December 31, 2007 was 3.55%, an increase of just 3 basis points as compared to the quarter ended September 30, 2007. Average deposits per branch approximated $104 million at December 31, 2007, up from $96 million at December 31, 2006 and $99 million at September 30, 2007.Core deposits comprised 51% of total deposits at December 31, 2007, relatively unchanged from September 30, 2007 and up from 47% at December 31, 2006 (reflecting growth of $164.2 million in money market accounts during the year ended December 31, 2007).The loan-to-deposit ratio was 132% at December 31, 2007, compared to 135% at December 31, 2006 and 137% at September 30, 2007. STOCKHOLDERS' EQUITY AND SHARE REPURCHASE PROGRAM The Company’s total stockholders' equity at December 31, 2007 was $268.9 million, or 7.68% of total assets, compared to $270.0 million, or 8.18% of total assets, at September 30, 2007. The decline in stockholders' equity as a percentage of assets resulted from an increase of $199.7 million in period-end assets coupled with $4.1 million in treasury stock repurchases during the period. During the fourth quarter of 2007, the Company repurchased into treasury 311,102 shares, or nearly 1% of its common stock outstanding at September 30, 2007.As of December 31, 2007, the Company had an additional 1,175,549 shares remaining eligible for repurchase under its twelfth stock repurchase program, approved in June 2007. After outlays for dividends paid to shareholders and share repurchases, by the end of 2007 the Company’s tangible stockholders' equity had declined to $217.2 million, compared to $219.9 million at September 30, 2007.The quarterly cash dividend paid in November 2007 represented a payout ratio of 82.4% of fourth quarter 2007 earnings.At December 31, 2007, the consolidated tangible stockholders’ equity ratio was 6.29% of tangible assets and the tangible book value per share was $6.41. For the quarter ended December 31, 2007, the return on average stockholders’ equity was 8.11%, the return on average tangible equity was 10.00%, and the cash return on average tangible equity was 10.83%. OUTLOOK Mr. Palagiano stated, "For the first time in many quarters we are in a position to expect earnings per share to trend upward.While there are significant future uncertainties about economic and credit conditions, our Company remains a liability-sensitive institution, and any downward movement in short-term interest rates should be helpful to net interest income over time." The decline in both short- and medium-term interest rates during the last six months of 2007 resulted in a decline in the average yield on the Company's interest-earning assets (exclusive of the effects of prepayment and late fee income) from 5.78% during the September 2007 quarter to 5.73% during the December 2007 quarter.However, approximately $308 million in portfolio mortgage loans with a below current market weighted average coupon of 5.28% contractually reprice or mature during 2008.During the year ending December 31, 2009, an additional $360 million in mortgage loans with a weighted average coupon of 5.38% are scheduled to reprice. The average cost of deposits increased from 3.52% during the September 2007 quarter to 3.55% during the December 2007 quarter.During the first quarter of 2008, average deposit costs are expected to lower, as maturing accounts are anticipated to re-price at lower rates and balance sheet growth is expected to be funded primarily through wholesale borrowings or non-promotional deposits.Recent and any future actions by the Federal Open Market Committee resulting in lower short-term rates should help to reduce the average cost of deposits, and, would likely provide more attractive wholesale borrowings rates. Prepayment and amortization rates, which approximated 11.6% during 2007 (inclusive of loan refinancing activity), are expected to increase to the 20% to 25% range during 2008, due primarily to increased loan refinancing activity.
